Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered January 9, 2007. The order granted the motion of defendants Davis-Ulmer Holding Corp., Davis-Ulmer LLC, also known as Ava Lane Holding, LLC, Davis-Ulmer Partners, also known as Ava Lane Holdings, LLC, Davis-Ulmer Sprinkler Inspections, Inc. and Ava Lane Holdings, LLC for summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from is unanimously affirmed with costs.
Same memorandum as in American Motorists Ins. Co. v Louis P. Ciminelli Constr. Co., Inc. (50 AD3d 1563 [2008]). Present— Centra, J.P., Lunn, Peradotto, Green and Pine, JJ.